Citation Nr: 0429594	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-12 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to disability compensation for residuals of a 
perforated colon, pursuant to the provisions of 38 U.S.C.A. 
§ 1151.

2.  Entitlement to disability compensation for residuals of a 
perforated bladder, pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  

3.  Entitlement to disability compensation for a corneal scar 
of the left eye, pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied entitlement to the 
benefits sought.  The veteran subsequently perfected this 
appeal.  

A RO hearing was held in July 2003 and a hearing before the 
undersigned sitting at the RO was held in March 2004.  
Transcripts of both hearings are associated with the claims 
folder.  

At the July 2003 RO hearing, the veteran raised additional 
claims for compensation benefits for diminished sexual 
capacity, left inguinal hernia, and shortness of 
breath/collapsed lung pursuant to 38 U.S.C.A. § 1151.  On 
review of the claims folder, it appears that these claims are 
currently being developed.  A rating decision has not been 
issued regarding these claims and they are not for 
consideration by the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The current version of 38 U.S.C.A. § 1151 (applicable to 
claims received by VA on or after October 1, 1997) provides, 
in pertinent part, that a veteran may be awarded compensation 
for additional disability, not the result of his willful 
misconduct, if the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by VA, and the proximate 
cause of the disability was (1) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (2) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).  

The veteran contends that he has permanent disability as a 
result of VA treatment and hospitalization.  In May 2002, the 
veteran underwent a colonoscopy.  He returned to the hospital 
with a perforated colon and during the course of his 
treatment, his bladder was also perforated.  At the March 
2004 hearing, the veteran indicated that he did not think 
that VA thoroughly explained the procedure and complications 
and he feels that VA was negligent in letting him go home and 
not noticing that his colon had been perforated.  He also 
felt that VA was negligent by piercing his bladder.  

Regarding his claimed eye disability, the veteran contends 
that while he was in the hospital, somebody came to shave and 
clean him and they got soap or other some other chemical in 
his eye.  He reported that he was treated while he was in the 
hospital.  An August 2002 VA addendum indicates that the 
veteran was admitted in May for a perforated colon and that 
ophthalmology was consulted for a red eye.  The veteran was 
apparently diagnosed with herpetic keratitis and started on 
antivirals.  

Information contained in the claims folder indicates that the 
veteran was hospitalized for several months after the May 
2002 colonoscopy.  On review, the claims folder contains 
records from the VA medical center (VAMC) in Little Rock for 
the periods from approximately June 2002 to November 2002 and 
from October 2002 to July 2003.  Information in the claims 
folder indicates that the complete record was sent to the RO 
in July 2002.  A subsequent note indicates that the complete 
VA medical file was received in August 2003 and is located in 
a cabinet at the rating board.  On review, the records 
pertaining to the veteran's colonoscopy and subsequent 
hospitalization are not contained in the claims folder.  
These records are pertinent to the veteran's claims and must 
be associated with the claims folder.  

The veteran underwent a VA ophthalmology examination in 
October 2002.  The examiner indicated that there was no 
record of an operation or history of an eye problem found in 
the claims folder.  On review of the examination report, 
there is no indication that the examiner had the opportunity 
to review complete VAMC records and as discussed above, there 
is evidence of an ophthalmology consult during the veteran's 
hospitalization.  Further, the examiner did not provide an 
opinion as to whether the veteran currently has an eye 
disability resulting from his VA treatment.  Consequently, 
this examination must be returned for clarification and 
further opinion.  

In August 2004, VA promulgated final regulations to implement 
the current version of 38 U.S.C.A. § 1151.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) (to be codified at 38 C.F.R. §§ 3.154, 
3.358, 3.361, 3.362, 3.363).  These rules became effective 
September 2, 2004, subsequent to the July 2003 supplemental 
statement of the case.  Because the veteran has not been 
advised of the final rules pertaining to disabilities 
resulting from VA negligence and/or malpractice, and the RO 
has not had an opportunity to consider the veteran's claims 
under the final rules, a remand is necessary to ensure the 
veteran full procedural due process of the law.  

Accordingly, this case is REMANDED for the following:

1.  All VA medical records, including 
consent forms, pertaining to the 
veteran's May 2002 colonoscopy and 
subsequent hospitalization should be 
obtained and associated with the 
veteran's claims folder.  

2.  The RO should also obtain any records 
pertaining to the veteran's claimed 
disabilities (residuals of perforated 
colon and bladder, and a left eye corneal 
scar) from the VAMC Little Rock for the 
period from July 2003 to the present.

3.  Thereafter, the claims folder and all 
VA medical records should be returned to 
the VA examiner who performed the October 
2002 ophthalmology examination.  The 
examiner should review the claims folder 
and all VA medical records and should 
indicate such in his/her report.

The examiner is requested to provide an 
opinion as to the etiology of any current 
left eye disability.  Specifically, 
whether it is as least as likely as not 
(i.e., is it 50 percent or more probable) 
that the veteran currently has a left eye 
disability that was caused by VA hospital 
care, medical or surgical treatment, or 
examination furnished the veteran, and 
the proximate cause of the left eye 
disability was (a) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or 
(b) an event not reasonably foreseeable.  
All findings and the reasons and bases 
therefore, should be set forth in 
sufficient detail.  

If the October 2002 examiner is not 
available or is unable to provide the 
requested information, the veteran should 
be afforded an additional VA 
ophthalmology examination that is 
responsive to the questions posed above.  

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to disability compensation 
for the residuals of a perforated colon, 
the residuals of a perforated bladder, 
and a corneal scar of the left eye.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
the final version of 38 C.F.R. § 3.361 
and all applicable laws and regulations 
should be considered.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




